Title: From Thomas Jefferson to William DuVal, 19 June 1806
From: Jefferson, Thomas
To: DuVal, William


                        
                            Dear Sir
                            
                            Washington June 19. 06.
                        
                        I have this moment recieved by post the paper directed to me in the handwriting of my best & most revered
                            departed friend, mr Wythe, & superscribed by yourself as found among his papers. it covers his will in his own
                            handwriting, dated Apr. 20. 1803. with a codicil of Jan. 19. 1806. with a label indorsed ‘Testament of G. Wythe to be
                            published when he shall cease to breathe, if not by him required before’ and making yourself his executor. is this a
                            duplicate, of which another copy is with you? or is it the sole original? if the latter, it shall be forwarded for
                            publication & proof by the first safe conveyance, & in the mean time a copy shall be furnished you. he recommends in
                            it to my patronage ‘the freed boy Michael Brown.’ is this the boy who is said to have died a few days before mr Wythe, or
                            is he still living, & in this case will you be so good as to give me such information of him as may enable me to judge
                            how I may best fulfill the wishes of my friend. Accept my friendly salutations & assurances of esteem &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    